     Case 3:20-cv-01949-W-AHG Document 14 Filed 01/12/21 PageID.131 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   DANUEL PENA, et al.,                              Case No.: 20-CV-1949 W (AHG)
12                                   Plaintiffs,
                                                       ORDER GRANTING JOINT
13   v.                                                MOTION TO DISMISS WITH
                                                       PREJUDICE [DOC. 13]
14   LIBERTY INSURANCE
     CORPORATION,
15
16                                  Defendant.
17
          Pending before the Court is a joint motion to dismiss this action with prejudice.
18
     Good cause appearing, the Court GRANTS the joint motion [Doc. 13] and ORDERS the
19
     case DISMISSED WITH PREJUDICE.
20
          IT IS SO ORDERED.
21   Dated: January 12, 2021
22
23
24                                                       States District Judge

25
26
27
28

                                                   1
                                                                                 20-CV-1949 W (AHG)
